Citation Nr: 0532865	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-12 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

[The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a heart disorder, to include mitral valve 
prolapse, claimed as a result of right knee surgery performed 
during service in April 1981 and the issue of entitlement to 
a disability evaluation in excess of 30 percent for a right 
knee disability are addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1981 and from May 1985 to October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO) in March 2003, denying a claim for service connection 
for PTSD.  

The veteran provided testimony in support of this appeal 
before the undersigned Acting Veterans Law Judge at a Travel 
Board hearing that was held in Montgomery, Alabama, in August 
2004.  A transcript of that hearing has been made part of the 
record.

Other issues before the Board are whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for mitral valve prolapse, claimed as 
incurred as a result of right knee surgery performed during 
service in April 1981 and the issue of entitlement to a 
disability evaluation in excess of 30 percent for a right 
knee disability.  Those issues will be addressed by a panel 
of three Judges, including the undersigned, in a separate but 
contemporaneous decision.

Regrettably, the Board is of the opinion that the issue of 
entitlement to service connection for PTSD needs additional 
development.  Accordingly, this issue is being REMANDED at 
this time to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

Essentially, the record shows that the veteran has 
historically contended that his heart stopped while 
undergoing right knee surgery in April 1981, that he had to 
be resuscitated, and that this entire episode was extremely 
traumatic to him, to the point of causing PTSD.  While some 
of the records produced during that nine-day admission have 
been made part of the claims files, it is not clear whether 
VA has actually attempted to secure the entire clinical 
records, which would presumably offer more detail as to 
exactly what happened, if anything, during that inservice 
surgery.  This is particularly true in light of the opinion 
rendered by a VA examiner in March 2004 indicating that the 
veteran had PTSD "related to his near death experience" 
while undergoing his right knee surgery in April 1981.  The 
currently available service medical records confirm that the 
veteran suffered an episode of sinus/cardiac arrhythmia, but 
they do not confirm the veteran's allegation of having had a 
near death experience such as the one he has described.

It is thus the opinion of the Board that another attempt 
should be made to secure any outstanding service medical 
records, particularly any clinical records reflecting the 
April 1981 nine-day inservice admission for a right knee 
surgery, and any subsequent contemporaneous treatment, in 
Augsburg, Germany.

Accordingly, the veteran's claim for service connection for 
PTSD is remanded to the RO, via the AMC, for the following:

1.  The RO/AMC should make an attempt to 
secure any additional clinical records 
reflecting the veteran's nine-day 
admission during service in April 1981 
for surgery of his right knee, and any 
subsequent contemporaneous treatment, 
while stationed in Augsburg, Germany.  
The results of this action should be 
fully documented in the record.

2.  Once the above development has been 
completed in full and any newly received 
evidence has been made part of the 
record, the RO/AMC should re-adjudicate 
the veteran's claim for service 
connection for PTSD, if in order.

If, upon re-adjudication, the benefit 
sought on appeal remains denied, the 
RO/AMC should issue to the veteran and 
his representative an SSOC and give them 
appropriate time to respond.  Thereafter, 
the RO/AMC should return the case to the 
Board, in accordance with the established 
procedures.

The veteran is hereby reminded of his right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO via the AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Susan S. Toth
	Acting Veterans Law Judge
	Board of Veterans' Appeals
(CONTINUED ON NEXT PAGE)
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

